Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Election/Restrictions
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 in line 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much less filled an annular groove would still be considered substantially filled.
The term “generally” in claim 13 in lines 2-3 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of much different a rectangular or triangular cross-sectional shape is compared to a generally rectangular or triangular cross-sectional shape. 
The term “substantially” in claim 14 in lines 2-3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much different a rectangular, square, or triangular cross-sectional shape is compared to a substantially rectangular, square, or triangular cross-sectional shape.
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 2-12 and 15-17 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wern et al. (US 2009/0322078 hereinafter “Wern”) in view of Boeing Co. (EP 2672156).
In regard to claim 1, Wern discloses a coupler for connecting a first fluid conveying member and a second fluid conveying member, the coupler comprising: 
a first coupler half (Fig. 1, 102a), 
a second coupler half (Fig. 1, 102b), and 
a conductive wire (Fig. 3, 152a); 
wherein at least one of the first coupler half and the second coupler half include an annular groove (Fig. 3, groove 150a) configured to receive at least a portion of the conductive wire (Fig. 3); the first coupler half and the second coupler half are configured to connect and circumferentially surround portions of the first and second fluid conveying members (Fig. 2C, 108a and 108b); and the conductive wire provides a portion of a conductivity path from a first end of the coupler to a second end of the coupler (Fig. 2C, 152a and 152b provides a conductivity path for 108a and 108b through 102a and 102b);
the conductive wire is configured to contact a respective one of the fluid first conveying member (Fig. 2C, 152a contacts 108a); and
the conductive wire has a radially outer portion that contacts and fill an associated groove of the coupler and a radially inner portion that extends radially inward from the radially outer portion and that contacts a non-ferrule surface the first fluid conveying member or second fluid conveying member (Fig. 2C, at 152a the conductive wire fits and contacts an associated groove via the radially outer portion of the conductive wire and the radially inner portion of the conductive gasket contacts an outer non-ferrule surface of the fluid conveying member in order to conduct current between 108a and the coupler. It is noted that “ferrule” is defined in the specification as “U-shaped”).
Wern does not expressly disclose the conductive wire is a gasket made of non-metallic material and contacting along an entire circumferential length of the conductive gasket.
In the related field of fluid transport systems having an electrical configuration, Boeing Co. teaches a conductive gasket can be made of an elastomer (Fig. 9, 900 and 902 and in [0072], [0108], and [0118] discloses the O-rings can be made of elastic material which are non-metallic and the purpose of the O-rings are to conduct electricity as shown in the figure by the arrows) and contacts the entire circumferential surfaces of the coupling in which it provides conductivity (Fig. 9, 900 contacts the entire circumferential surface of 516 and 528 and 902 contacts the entire circumferential surface of 518 and 600), and the conductive gasket fills an associated groove where the opposing radial portions of the conductive gasket contacts the entire circumferential surface of the groove and the coupler in order to provide conductivity through the coupler (Fig. 9, grooves at 906 and 908).
It would have been obvious to one having ordinary skill in the art to have substituted the conductive wire of Wern for the conductive gasket made of non-metallic material of Boeing Co. in order to have the advantage of suitable conductivity through a material as taught by Boeing Co. in [0072] and [0108]. Furthermore, the conductive wire of Wern performs the same function as the conductive gasket of Boeing Co., and therefore the results of the substitution would have been predictable. See MPEP 2143(I)(B).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
In regard to claim 2, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses including a hinge (Fig. 1, hinge 104) configured to connect the first coupler half and the second coupler half (Fig. 1).  
In regard to claim 3, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses including a latch (Fig. 1, latching assembly 106) configured to connect the first coupler half and the second coupler half (Figs. 1 and 2A).  
In regard to claim 4, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the first coupler half and the second coupler half are comprised of conductive composite material or metal (In [0055] discloses the coupling assembly 100 which includes 102a and 102b can be made of metal materials).  
In regard to claim 5, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the first coupler half and the second coupler half each include an annular groove (Fig. 2C, groove at 152a is defined by the first coupler half and the second coupler half) configured to receive a portion of the conductive gasket (See rejection above for claim 1, the simple substitution of a conductive gasket in 152a is received in the groove at 152a and a second conductive gasket in 152b is received in the groove at 152b).
In regard to claim 6, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket includes a first conductive gasket provided about the first end of the coupler (Fig. 2C, at 152a), and a second conductive gasket provided about the second end of the coupler (Fig. 2C, at 152b and see claim 1 for the teaching of gaskets by Boeing Co.).  
In regard to claim 7, Wern and Boeing Co. discloses the coupler of claim 6, and Wern further discloses the first conductive gasket is configured to contact a portion of said first fluid conveying member to provide a first conductivity path from the first fluid conveying member to the first end of the coupler (Fig. 2C, 152a contacts 108a to provide a conductive path to the first end at 152a), and the second conductive gasket is configured to contact a portion of said second fluid conveying member to provide a second conductivity path from the second end of the coupler to said second fluid conveying member (Fig. 2C, 152b contacts 108b to provide a conductive path to the second end at 152b and see claim 1 for the teaching of gaskets by Boeing Co.).  
In regard to claim 8, Wern and Boeing Co. discloses the coupler of claim 6, and Boeing Co. does not expressly disclose the first conductive gasket and the second conductive gasket are each comprised of a plurality of separated segments.
It would have been obvious to one of ordinary skill in the art to have modified the gaskets of Boeing Co. as a plurality of separated segments, since it has been held that constructing a formerly integral structure into separate elements for a desirable use involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP 2144.04(V)(C). In this case, forming the gaskets into separate pieces would allow for ease of installation as described in https://www.processpumpandseal.com/splitseals#:~:text=%E2%80%8BA%20split%20seal%20has,%E2%80%94an%20enormous%20time%2Dsaver!.
In regard to claim 9, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the first coupler half includes a first number of apertures, and the second coupling half includes a second number of apertures (Fig. 3, holes 134 and in [0028] and [0039] discloses 134 are inspection holes).
Wern and Boeing Co. do not expressly disclose the first number is different than the second number.
	While Wern in view of Boeing Co. do not expressly disclose the first number is different than the second number; the number of holes may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Wern in view of Boeing Co.to have the first number is different than the second number, as the number of holes may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage ease of inspecting a proper connection through different holes. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
	Further, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, the only different between the claim and Wern is the relative number of holes of the first coupler half to the holes of the second coupler half. Wern shows an even number of holes for each coupler half, however, having a different number of holes for each coupler half would not affect the function of the coupler of Wern. Therefore, it would have been obvious to one having ordinary skill in the art to have modified Wern in view of Boeing Co.to have the first number is different than the second number
In regard to claim 10, Wern and Boeing Co. discloses the coupler of claim 1, but does not expressly disclose the conductive gasket is comprised of fluorosilicone rubber filled with silver plated aluminum. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, conductive gaskets comprised of fluorosilicone rubber filled with silver plated aluminum are known materials that provide noise shielding, can perform at high and low operating temperatures, and can have a Shore A Durometer of 70 as disclosed at https://web.archive.org/web/20170606103846/https://www.marcorubber.com/emi-o-rings.htm. Therefore, one of ordinary skill in the art would have modified the gasket material of Wern in view of Boeing Co. for a known material such as fluorosilicone rubber filled with silver plated aluminum as a matter of design choice which would provide the advantage of noise shielding, high and low operating temperatures, and strength of at least having a Shore A Durometer of 70. 
In regard to claim 15, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket is mechanically attached or connected to the coupler (Fig. 2C, 152a is connected to 102a in a groove by contact and see claim 1 for the teaching of gaskets by Boeing Co.).  
In regard to claims 16 and 17, Wern and Boeing Co. discloses the coupler of claim 1, and Wern further discloses the conductive gasket is attached or connected to the coupler via a conductive agent that comprises a bonding agent (Fig. 2C and in [0056] discloses an electrical conductive coating which can be applied to the groove 150a and is at least a bonding agent that contacts 152a in order to eliminate electrostatic charge buildup and see claim 1 for the teaching of gaskets by Boeing Co.).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wern (US 2009/0322078) in view of Boeing Co. (EP 2672156) and further in view of Minor et al. (US 5,581,019 hereinafter “Minor”).
In regard to claims 11 and 12, Wern and Boeing Co. discloses the coupler of claims 1 and 10, but does not expressly disclose the conductive gasket includes conductive fibers or fillers or comprised of carbon.  
In the related field of conductive gasket, Minor teaches a gasket containing fiber conductive filler such as carbon black (Figs. 1 and 2, gasket 10 in 5:64-67 and 6:1-4).
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Wern in view of Boeing Co. to include carbon black in order to have the advantage of monitoring lower pressure level changes in resistance as taught by Minor in 9:43-51.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wern (US 2009/0322078) in view of Boeing Co. (EP 2672156) and further in view of Raper et al. (US 2015/0260324 hereinafter “Raper”).
Wern and Boeing Co. discloses the coupler of claim 1, but does not expressly disclose the conductive gasket has a square or rectangular portion that is configured to fit within a groove of the coupler, and a triangular contact portion that extends radially inward from the groove.  
In the related field of pipe couplings with gaskets, Raper teaches replacing common type O-rings having a circular cross-sectional shape (Figs. 1 and 2, in [0004] discloses the problem of an ineffective seal using a circular cross-sectional shaped O-ring) with various other cross-sectional shapes (Figs. 3-11) including a gasket (Fig. 3, gasket 30 in groove 14) having a rectangular portion (Fig. 3, at 35 and 36) and a triangular contact portion (Fig. 3, at 32a) that extends radially inward from the groove.
It would have been obvious to one having ordinary skill in the art to have substituted the circular gasket of Wern in view of Boeing Co. to include a gasket having a rectangular portion and a triangular portion in order to have the advantage of ease of insertion of a pipe at an angle and retaining a gasket in a groove as taught by Raper in [0006].
Additionally, it has been held that a change of shape is obvious absent persuasive evidence that the particular shape of the gasket was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the circular cross-sectional shape of the gasket of Wern in view of Boeing Co. such that the gasket would have a cross-sectional shape including a rectangular portion and a triangular portion, since this would at least allow for a more secured gasket in a groove by complementing the shape of the gasket to the groove and at least allow for a strong grip on an outer surface of a pipe by including a triangular portion. 

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Wern fails to teach “the conductive gasket contacting, via the radially inner portion, a non-ferrule surface…conductive gasket” and Boeing Co. fails to remedy the shortcomings of Wern, however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Wern discloses a conductive wire that contacts a non-ferrule surface at 152a in Fig. 2C and Boeing Co. teaches a conductive gasket that contacts an entire circumferential surface at 900 in Fig. 9. The Examiner relied on the combination of Wern and Boeing Co. to meet the limitation “the conductive gasket contacting, via the radially inner portion, a non-ferrule surface…conductive gasket” of claim 1. Therefore, the applicant’s arguments to Wern and Boeing Co. are unpersuasive because the rejection was based on the combination of Wern and Boeing Co.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679